Citation Nr: 1702853	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-37 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for migraine headaches and posttraumatic scalp pain.  

2.  Entitlement to a compensable rating for residuals of shell fragment wounds of the left arm and left shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.  

These matters come before the Board of Veterans' Appeals' (Board) on appeal from May and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

In October 2014, the Board issued a decision remanding these matters to the Agency of Original Jurisdiction (AOJ) for additional development.  As sufficient efforts were made to obtain the noted medical records and the requested medical examination with opinions were obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  During the entire period on appeal, the record does not show that the Veteran's migraine headaches and posttraumatic scalp pain have resulted in or more nearly approximated headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.

2.  During the entire period on appeal, the Veteran's residuals of shell fragment wounds of the left arm and left shoulder have consisted of scars that are invisible and well-healed; they are not painful, adherent, disfiguring or functionally limiting.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for migraine headaches and posttraumatic scalp pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.10 4.124a, Diagnostic Codes 8100-8045 (2016).

2.  The criteria for a compensable rating for residuals of shell fragment wounds of the left arm and left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.10, 4.118, Diagnostic Code 7805 (2008 and 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The RO provided pre-adjudication VCAA notice by a letter dated in July 2008 with regard to the left shoulder and arm, and in March 2008 with regard to the migraine headaches and posttraumatic scalp pain claim.  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, identified private treatment records, and lay statements have been associated with the record.  

The Veteran was afforded multiple examinations, most recently VA Disability Benefits Questionnaires were completed in March 2016.  The examiners reviewed the Veteran's claims file, examined the Veteran, and provided opinions as well as data relevant to the rating criteria.  The examinations report provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  

II.  Increased Ratings

      A.  Applicable Laws

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

      B.  Migraine headaches and posttraumatic scalp pain

Service connection and a 10 percent rating effective from December 2002 were granted for migraine headaches and posttraumatic scalp pain in a December 2005 rating decision.  The rating was assigned under Diagnostic Codes 8100-8045, representing migraine headaches as a residual of the traumatic brain injury (TBI) of a blow to the face and scalp from shrapnel in combat.  The Board notes parenthetically, that service connection is also in effect for other TBI residuals, to include traumatic brain injury with dizziness, and the manifestations of the disability on appeal consist exclusively of headaches and posttraumatic scalp pain.  

The current claim was received in February 2008 and denied in the May 2008 rating decision on appeal.

Purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under diagnostic code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8045.  

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 50 percent evaluation is the maximum available schedular evaluation for headaches.

Neither the rating criteria nor the Court has defined the term "prostrating".  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

"Inadaptability" is not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  Further, it has been held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

The Veteran was afforded a VA examination in March 2008 that shows a diagnosis of migraine headaches.  The Veteran reported having headaches three times per month with a duration of six hours.  Headaches were described as pain in the top of the head and right side of the head with sensitivity to light and sound and associated nausea.  The headaches were not reported as prostrating.  The ability to perform daily functions during flare-ups was limited due to pain and he needed rest during acute headache episodes.  Treatment was shown as Aspirin, Ibuprofen, Tylenol and Aleve.  Examination of the cranial nerves revealed normal findings.  He indicated that he missed three to four days per year due to migraines.  

VA neurological examination in May 2010 indicated that the migraine headaches had no significant effects and no effects on usual daily activities.  He reported he lost three work days per year due to the headaches.

The Veteran was afforded a VA examination in December 2012 that shows a diagnosis of migraine headaches.  He reported treatment with non-prescription pain medication.  The headaches were described as pulsating or throbbing head pain on both sides, worse with physical activity and accompanied by nausea and sensitivity to light, sound and sensory change.  The pain lasted typically one day and was on the right side.  There were no characteristic prostrating attacks of migraine headache pain nor were there vey frequent prostrating and prolonged attacks of non-migraine headache pain.  There were no other pertinent findings, scars or other conditions related to the headaches.  There was no functional impact on the ability to work.  

The Veteran was afforded a VA headaches examination in February 2014 that shows a diagnosis of tension headaches.  He reported treatment with Excedrin and Aleve.  The headaches were described as constant sharp pain on the right and back of the head, accompanied by nausea and sensitivity to light.  They lasted one to two days.  There were no characteristic prostrating attacks of migraine headache pain but there were prostrating attacks of non-migraine headache pain once every two months.  These were not very frequent prostrating and prolonged attacks of non-migraine headache pain.  There were no other pertinent findings, scars or other conditions related to the headaches.  The examiner stated that the condition did not occur with frequency or severity to impact work performance.  

At his August 2014 hearing before the undersigned, the Veteran testified that he had daily headaches.  He also stated that he had migraines once a week, or once every two weeks, or once a month.  During those, he needed to get into a quiet room, turn down the lights and reduce the noise in order to manage the headaches.  He used Advil or Aleve to control them.  

The Veteran was afforded a VA headaches examination in March 2016 that shows a diagnosis of migraine including migraine variants.  Since his last exam, his migraines had reportedly continued.  He was followed for this condition by his primary care provider who treats him with NSAIDS to include Advil and Tylenol.  The examiner noted that he had not seen Neurology for his migraines.  The headaches were described as constant sharp pain on both sides of the head, worse with physical activity and accompanied by nausea and sensitivity to light and sound.  They lasted one day.  There were no characteristic prostrating attacks of migraine or non-migraine headache pain.  There were no other pertinent findings, scars or other conditions related to the headaches.  The examiner stated that the condition does not impact the ability to work.  

VA and private treatment records dated throughout the claim include reports from the Veteran of headaches occurring with varying frequency, to include daily, and accompanied by nausea.  He has been treated in the past with prescriptions to include with Propranolol Hydrochloride and Divalproex as well as with NSAIDS.  Dr. Cadena noted in November 2010 that the Veteran reported an increase in migraine headaches.  His treatment notes in September 2014 indicate that the Veteran's migraine headaches were without aura, intractable migraine or status migrainosus.  

The Board notes, based on the above record, that the preponderance of the evidence shows that the current disability consists exclusively of headaches, with no other pertinent findings.  That said, the Veteran is uniquely able to participate in the determination of the severity of his disability as headaches, and their severity, are lay observable.  In fact, the VA examinations are generally interviews requesting a description of the severity and symptoms of the Veteran's headaches.  Additionally, the Board feels that the Veteran has been generally credible in his description of having headaches, the causes or seeming triggers of those headaches, and the approaches he uses to alleviate his headache pain.  Here, the examiners are using his responses to the onset and alleviation, as well as the symptoms associated with his headaches to determine if they are characteristically prostrating and from his statements, how frequently they occur.

The examination record is uncontroverted in that the headaches have not been described as prostrating.  

Based on the available evidence (the Veteran's statements regarding his headache symptoms, treatment and alleviation), the Board finds that a rating in excess of 10 percent for migraine headaches and posttraumatic scalp pain is not warranted because the evidence does not show characteristic prostrating attacks of headaches.  The 10 percent currently provided is consistent with the frequency of his current headaches, despite the fact that they are not characteristically prostrating.  However, he does not meet the criteria for an increased rating, and the evidence (based on his statements) does not show characteristic prostrating attacks occurring one a month over the last several months, or very frequent completely prostrating and prolonged attacks.  As such entitlement to an increased rating for migraine headaches and posttraumatic scalp pain is denied.

      C.  Residuals of shell fragment wounds (SFW) of the left arm and left shoulder

Service connection and a noncompensable rating effective from September 1971 were granted for shell fragment wound scars, left shoulder and arm, in a January 1972 rating decision.  The condition has remained noncompensable and rated under Diagnostic Code 7805 since that time.  

The current claim was received in July 2008 and denied in the November 2008 rating decision on appeal.  In his December 2008 notice of disagreement, the Veteran alleged that the scar had tender soft tissue.  

Inasmuch as the disability stems from a shell fragment wound to the left shoulder and arm, the Board remanded this matter in part to determine whether there were any manifestations aside from the currently-rated scar that were part of the disability.  Based on the examination records that will be discussed herein, the Board has concluded that the scarring is the only current residual of the shell fragment wound.  

Initially, it should be noted that during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under DCs 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008). 

In this case, the Veteran filed his claim prior to the amendment to the rating criteria, and he has not requested a review under the new criteria.  As such, the pending claim currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008. 

A noncompensable evaluation has been assigned to the Veteran's SFW scars of the left shoulder and arm under DC 7805, which directs that scars are to be rated on limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (2008). 

Other potentially applicable rating codes include DC 7801, 7802, 7803, and 7804.  DC 7801 governs the evaluation of scars other than on the head, face, or neck, that are deep or that cause limited motion.  A 10 percent disability evaluation is for assignment for an area or areas exceeding 6 square inches.  A 20 percent disability evaluation is contemplated for an area or areas exceeding 12 square inches. 

Under DC 7802, a 10 percent disability evaluation is assigned for scars other than on the head, face, or neck, that are superficial and that do not cause limited motion and have an area or areas of 144 square inches or greater.  A 10 percent disability evaluation represents the maximum schedular rating available under DC 7802. 

Under Diagnostic Code 7803, a 10 percent evaluation is warranted for superficial, unstable scars.  Likewise, a 10 percent evaluation is also warranted under DC 7804, for superficial scars that are painful on examination. 

The history of this disability as reported by the Veteran is that he received shrapnel wounds to the left shoulder during combat.  He testified before the undersigned that the shrapnel was picked out by his comrades with tweezers.  No sutures were required.  His representative requested that an X-ray be performed to see if there were retained foreign bodies in the left arm and shoulder.  

Here, the clinical findings concerning the SFW left shoulder and arm scars showed that they were asymptomatic.  Examination in September 2008 disclosed no scar present and no joint abnormality.  The Veteran complained of upper arm fatigue and numbness daily.  The effect of the condition on daily activity was deemed minimal by the examiner.  Similarly, a December 2012 scars examination report noted the history of SFW but noted that a scar was "now not visible."  There were no scars that were painful and/or unstable.  There was no impact on the ability to work.  

The Board remanded this matter in order to specifically assess all of the residuals of the SFW, to include any possible muscle or joint disability.  A March 2016 VA Shoulder and Arm Conditions Disability Benefits Questionnaire reveals that the Veteran does not have a current diagnosis associated with the SFW of the left shoulder and arm.  There were no scars noted.  He was noted as right hand dominant.  It was reported that the Veteran underwent MRI of the brain and X-ray of the shoulder in December 2015, and both were negative for pathology.  He reported current difficulty throwing with his left shoulder.  The left shoulder showed abnormal or outside of normal range of motion of flexion and abduction limited to 165 out of 180 degrees.  There was no atrophy, ankylosis, shoulder instability or other shoulder condition.  X-rays showed no arthritis and no appreciable fracture or dislocation.  There was good internal external rotation on the shoulder.  There was no functional impact on the ability to perform occupational tasks.  

Muscle Injuries Disability Benefits Questionnaire was also conducted in March 2016 by the same examiner.  The Veteran did not have a penetrating muscle injury, such as a gunshot or shell fragment wound, as noted by the examiner.  Nor did he have a non-penetrating muscle injury (such as a muscle strain, torn Achilles tendon or torn quadriceps muscle).  He did not have any visible scars to his upper extremity according to the examiner.  The Veteran did not now or ever have an injury to a muscle group of the shoulder, arm, forearm or hand.  There were no scars or fascial defects associated with muscle injury.  Nor was there injury that affected muscle function.  There were no signs or symptoms associated with muscle injury.  The examiner found no other pertinent physical findings were present.  She noted no X-ray evidence of retained metallic fragments (such as shell fragments or shrapnel) in any muscle group.  Again, there was no impact on the ability to keep up with work due to this service-connected condition.  The examiner's remarks were the following:  

Review of the March 2003 C&P examination and there does not seem to be any muscle or joint injuries or manifestations associated with the Veteran's service-connected shell fragment wound of the left arm and shoulder. I also reviewed the xrays taken at the 2003 examination and did not see any embedded shrapn[e]l. Veteran's shoulder does NOT have any scars and Veteran does not have any of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, pain and impairment of coordination and uncertainty of movement) beyond that is expected for his current age.

Based on the objective findings from the medical reports of record, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation for the Veteran's residuals of SFW of the left shoulder and arm.  The medical examination record is replete with reference to the fact that there are no joint or muscle aspects of the current disability.  The Board finds this medical evidence to be more probative than the Veteran's assertions that there are possible muscle and joint manifestations of this disability, as this is a question that has been assessed by multiple health care providers who have supported their opinions with reference to the record.  Finally, the Board finds the March 2016 VA opinion to be the most persuasive evidence as to the current lack of manifestations, as it is well-supported and references the record in detail as set forth above.  

As the disability consists entirely of scars, the Board notes that, individually or collectively, the scars are not visible, thus they do not encompass an area exceeding six square inches (39 square centimeters), are not shown to be superficial and unstable (DC 7803) or objectively demonstrated to be tender and painful (DC 7804), and do not cause limited motion (DC 7805).  Consequently a compensable evaluation is not warranted for the residuals of SFW of the left shoulder and arm (scars) under these or any other potentially applicable diagnostic codes associated with scars and their residual effects.  See 38 C.F.R. § 4.118 (2008).  As there is no joint involvement, consideration of Deluca criteria is not appropriate.  

Applying the appropriate diagnostic codes to the facts in this case, the objective assessment of the Veteran's present impairment from the residuals of SFW of the left shoulder and arm does not suggest that he has sufficient symptoms so as to a warrant a compensable evaluation.  Accordingly, an increased evaluation for the residuals of SFW of the left shoulder and arm is denied.

      D.  Extraschedular consideration-Migraine headaches and posttraumatic scalp pain

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's disabilities, including taking into consideration pain, and symptoms during a flare-up.  Id, at 115.  When comparing the SFW left arm and shoulder residuals and migraine headache symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability pictures represented in the assigned ratings.  Accordingly, a comparison of the Veteran's symptoms and functional impairments with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's disabilities.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Specifically, the Veteran is service-connected for numerous disabilities associated with the medical records listed above, as well as multiple other disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Additionally, the Board notes that a claim for a total rating for individual unemployability was invited based on the November 2015 rating decision assigning a 70 percent rating for posttraumatic stress disorder pursuant to a Board decision.  


ORDER

A rating in excess of 10 percent for migraine headaches and posttraumatic scalp pain is denied.  

A compensable rating for residuals of shell fragment wounds of the left arm and left shoulder is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


